DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Specification
2.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Prakash et al. (U.S. Patent Application Publication # 2018/0167955 A1), in view of Vilajosana et al. (“RFC8180: Minimal IPv6 over the TSCH Mode of IEEE 802.15.4e (6TiSCH) Configuration”, May 2017), and Thubert et al. (U.S. Patent Application Publication # 2018/0020447 A1).
Regarding claim 1, Prakash et al. teach a method for reducing collision in a time-slotted channel hopping (TSCH) network, the method comprising:
obtaining, by a node in the TSCH network (read as parent node operating on a TSCH network), information (read as an association request (Fig.7 @ 710)); 
determining, by the node at a beginning of a timeslot of the TSCH network, a transmission priority of the node for the timeslot (read as priority request (Fig.7 @ 720));
However,  Prakash et al. fail to explicitly teach a transmit offset index,
priority of the node for the timeslot based on the transmit offset index and an absolute slot number (ASN) of the timeslot,  
 in response to determining that the transmission priority of the node is an early transmission priority, 
transmitting data, by the node, in a transmission mode via the TSCH network; and 
in response to determining that the transmission priority of the node is a late transmission priority, 
listening for, by the node, incoming communications on the TSCH network in a listen before talk (LBT) mode; and 
in response to detecting no incoming communications during the LBT mode, 
transmitting data, by the node after the LBT mode is over, in the transmission mode via the TSCH network.
Vilajosana et al. teach a transmit offset index (read as macTSTXOffset (Section A.2, page 25)),
priority of the node for the timeslot based on the transmit offset index and an absolute slot number (ASN) of the timeslot (read as EB with macTSTXOffset and ASN (Section A.2, Page 25); For example, “Frames generated by the 802.15.4 layer (including EBs) are queued with a priority higher than frames coming from higher layers.”(Section 7.2, Page 16)),  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the function for generating and exchanging EB frames as taught by Vilajosana et al. with the parent network of TSCH network as taught by Prakash et al. for the purpose of enhancing higher layer signaling in a TSCH network.
However, Prakash et al. and Vilajosana et al. fail to explicitly teach in response to determining that the transmission priority of the node is an early transmission priority, 
transmitting data, by the node, in a transmission mode via the TSCH network; and 
in response to determining that the transmission priority of the node is a late transmission priority, 
listening for, by the node, incoming communications on the TSCH network in a listen before talk (LBT) mode; and 
in response to detecting no incoming communications during the LBT mode, 
transmitting data, by the node after the LBT mode is over, in the transmission mode via the TSCH network.
Thubert et al. teach a method in response to determining that the transmission priority of the node is an early transmission priority (read as “Each network device 12 can identify each of the priorities (e.g., P0, P1, P2, . . . Pn) (i.e., Pi where i=0 to n) based on manual configuration by a network administrator, or by autoconfiguration by the controller device 14 that sends configuration commands to each of the network devices 12 prior to initiation of network traffic according to the schedules 18.”(Paragraph [0030])), 
transmitting data, by the node, in a transmission mode via the TSCH network (Fig(s).1-2); and 
in response to determining that the transmission priority of the node is a late transmission priority (read as “Each network device 12 can identify each of the priorities (e.g., P0, P1, P2, . . . Pn) (i.e., Pi where i=0 to n) based on manual configuration by a network administrator, or by autoconfiguration by the controller device 14 that sends configuration commands to each of the network devices 12 prior to initiation of network traffic according to the schedules 18.”(Paragraph [0030])), 
listening for, by the node, incoming communications on the TSCH network in a listen before talk (LBT) mode (Fig(s).1-2); and 
in response to detecting no incoming communications during the LBT mode (Fig.2 @ 26), 
transmitting data, by the node after the LBT mode is over, in the transmission mode via the TSCH network. (Fig(s).2 @ 60 and 5A-5C)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the function for identifying priorities and different modes of operation for devices in a TSCH network as taught by Thubert et al. and the function for generating and exchanging EB frames as taught by Vilajosana et al. with the parent network of TSCH network as taught by Prakash et al. for the purpose of improving scheduling systems in TSCH network.
Regarding claim 9, Prakash et al. teach a node of a time-slotted channel hopping (TSCH) network (Fig.1 @ 102a-102d; Fig.2 @ 102d), comprising: 
a processor (Fig.2 @ 202) configured to execute computer-readable instructions (read as instructions (Paragraph [0028])); 
a memory (Fig.2 @ 204) configured to store the computer-readable instructions (read as instructions (Paragraph [0028])) that, when executed by the processor (Fig.2 @ 202), cause the processor (Fig.2 @ 202) to perform operations comprising:
determining, at a beginning of a timeslot of the TSCH network, a transmission priority of the node for the timeslot (read as priority request (Fig.7 @ 720));
However,  Prakash et al. fail to explicitly teach a priority of the node for the timeslot based on the transmit offset index and an absolute slot number (ASN) of the timeslot,  
in response to determining that the transmission priority of the node is an early transmission priority, 
transmitting data in a transmission mode via the TSCH network; and 
in response to determining that the transmission priority of the node is a late transmission priority, 
listening for incoming communications on the TSCH network in a listen before talk (LBT) mode; and 
in response to detecting no incoming communications during the LBT mode, 
transmitting data, after the LBT mode is over, in the transmission mode via the TSCH network.
Vilajosana et al. teach a priority of the node for the timeslot based on the transmit offset index and an absolute slot number (ASN) of the timeslot (read as EB with macTSTXOffset and ASN (Section A.2, Page 25); For example, “Frames generated by the 802.15.4 layer (including EBs) are queued with a priority higher than frames coming from higher layers.”(Section 7.2, Page 16)),  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the function for generating and exchanging EB frames as taught by Vilajosana et al. with the parent network of TSCH network as taught by Prakash et al. for the purpose of enhancing higher layer signaling in a TSCH network.
However, Prakash et al. and Vilajosana et al. fail to explicitly teach in response to determining that the transmission priority of the node is an early transmission priority, 
transmitting data in a transmission mode via the TSCH network; and 
in response to determining that the transmission priority of the node is a late transmission priority, 
listening for incoming communications on the TSCH network in a listen before talk (LBT) mode; and 
in response to detecting no incoming communications during the LBT mode, 
transmitting data, after the LBT mode is over, in the transmission mode via the TSCH network.
Thubert et al. teach a method in response to determining that the transmission priority of the node is an early transmission priority (read as “Each network device 12 can identify each of the priorities (e.g., P0, P1, P2, . . . Pn) (i.e., Pi where i=0 to n) based on manual configuration by a network administrator, or by autoconfiguration by the controller device 14 that sends configuration commands to each of the network devices 12 prior to initiation of network traffic according to the schedules 18.”(Paragraph [0030])), 
transmitting data in a transmission mode via the TSCH network (Fig(s).1-2); and 
in response to determining that the transmission priority of the node is a late transmission priority (read as “Each network device 12 can identify each of the priorities (e.g., P0, P1, P2, . . . Pn) (i.e., Pi where i=0 to n) based on manual configuration by a network administrator, or by autoconfiguration by the controller device 14 that sends configuration commands to each of the network devices 12 prior to initiation of network traffic according to the schedules 18.”(Paragraph [0030])), 
listening for incoming communications on the TSCH network in a listen before talk (LBT) mode (Fig(s).1-2); and 
in response to detecting no incoming communications during the LBT mode (Fig.2 @ 26), 
transmitting data, after the LBT mode is over, in the transmission mode via the TSCH network. (Fig(s).2 @ 60 and 5A-5C)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the function for identifying priorities and different modes of operation for devices in a TSCH network as taught by Thubert et al. and the function for generating and exchanging EB frames as taught by Vilajosana et al. with the parent network of TSCH network as taught by Prakash et al. for the purpose of improving scheduling systems in TSCH network.
Regarding claim 15, Prakash et al. teach a system (Fig.1), comprising: 
a plurality of nodes connected through a time-slotted channel hopping (TSCH) network (Fig.1 @ 102a-102d), 
wherein a first node (Fig.1 @ 102a-102d; Fig.2 @ 102d; Fig.5) of the plurality of nodes is configured for performing operations comprising: 
determining, at a beginning of a timeslot of the TSCH network, a transmission priority of the node for the timeslot (read as priority request (Fig.7 @ 720));
However,  Prakash et al. fail to explicitly teach a priority of the node for the timeslot based on the transmit offset index and an absolute slot number (ASN) of the timeslot,  
 in response to determining that the transmission priority of the first node is an early transmission priority, 
transmitting data in a transmission mode via the TSCH network to a second node of the plurality of nodes; and 
in response to determining that the transmission priority of the node is a late transmission priority, 
listening for incoming communications from the second node on the TSCH network in a listen before talk (LBT) mode; and 
in response to detecting no incoming communications from the second node during the LBT mode, 
transmitting data in the transmission mode to the second node via the TSCH network after the LBT is over.
Vilajosana et al. teach a priority of the node for the timeslot based on the transmit offset index and an absolute slot number (ASN) of the timeslot (read as EB with macTSTXOffset and ASN (Section A.2, Page 25); For example, “Frames generated by the 802.15.4 layer (including EBs) are queued with a priority higher than frames coming from higher layers.”(Section 7.2, Page 16)),  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the function for generating and exchanging EB frames as taught by Vilajosana et al. with the parent network of TSCH network as taught by Prakash et al. for the purpose of enhancing higher layer signaling in a TSCH network.
However, Prakash et al. and Vilajosana et al. fail to explicitly teach in response to determining that the transmission priority of the first node is an early transmission priority, 
transmitting data in a transmission mode via the TSCH network to a second node of the plurality of nodes; and 
in response to determining that the transmission priority of the node is a late transmission priority, 
listening for incoming communications from the second node on the TSCH network in a listen before talk (LBT) mode; and 
in response to detecting no incoming communications from the second node during the LBT mode, 
transmitting data in the transmission mode to the second node via the TSCH network after the LBT is over.
Thubert et al. teach a method in response to determining that the transmission priority of the first node is an early transmission priority (read as “Each network device 12 can identify each of the priorities (e.g., P0, P1, P2, . . . Pn) (i.e., Pi where i=0 to n) based on manual configuration by a network administrator, or by autoconfiguration by the controller device 14 that sends configuration commands to each of the network devices 12 prior to initiation of network traffic according to the schedules 18.”(Paragraph [0030])), 
transmitting data in a transmission mode via the TSCH network to a second node of the plurality of nodes (Fig(s).1-2); and 
in response to determining that the transmission priority of the node is a late transmission priority (read as “Each network device 12 can identify each of the priorities (e.g., P0, P1, P2, . . . Pn) (i.e., Pi where i=0 to n) based on manual configuration by a network administrator, or by autoconfiguration by the controller device 14 that sends configuration commands to each of the network devices 12 prior to initiation of network traffic according to the schedules 18.”(Paragraph [0030])), 
listening for incoming communications from the second node on the TSCH network in a listen before talk (LBT) mode (Fig(s).1-2); and 
in response to detecting no incoming communications from the second node during the LBT mode (Fig.2 @ 26), 
transmitting data in the transmission mode to the second node via the TSCH network after the LBT mode is over. (Fig(s).2 @ 60 and 5A-5C)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the function for identifying priorities and different modes of operation for devices in a TSCH network as taught by Thubert et al. and the function for generating and exchanging EB frames as taught by Vilajosana et al. with the parent network of TSCH network as taught by Prakash et al. for the purpose of improving scheduling systems in TSCH network.
Regarding claims 2, 10, and 16, and as applied to claims 1, 9, and 15 above, Prakash et al. teach “a mechanism for prioritized association between child devices and parent devices operating in a time slotted channel hopping IEEE 802.15.4 or IEEE 802.15.4e network.”(Fig(s).1, 2, 5, and 7; Paragraph [0001])
Vilajosana et al. teach “minimal mode uses a collection of protocols with the respective configurations, including the IPv6 Low-Power Wireless Personal Area Network (6LoWPAN) framework, enabling interoperable IPv6 connectivity over IEEE Std 802.15.4 TSCH.”(Abstract, page 1)
However, Prakash et al. and Vilajosana et al. fail to explicitly teach a method further comprising: 
in response to detecting an incoming communication during the LBT mode,
continuing to receive the incoming communication on the TSCH network. 
Thubert et al. teach a method further comprising: 
in response to detecting an incoming communication during the LBT mode (Fig.2 @ 26),
continuing to receive the incoming communication on the TSCH network. (Fig.2 @ 64)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the function for identifying different modes of operation for devices in a TSCH network as taught by Thubert et al. and the function for generating and exchanging EB frames as taught by Vilajosana et al. with the parent network of TSCH network as taught by Prakash et al. for the purpose of improving scheduling systems in TSCH network.
Regarding claims 3, 11, and 17, and as applied to claims 1, 9, and 15 above, Prakash et al. teach “a mechanism for prioritized association between child devices and parent devices operating in a time slotted channel hopping IEEE 802.15.4 or IEEE 802.15.4e network.”(Fig(s).1, 2, 5, and 7; Paragraph [0001])
Vilajosana et al. teach “minimal mode uses a collection of protocols with the respective configurations, including the IPv6 Low-Power Wireless Personal Area Network (6LoWPAN) framework, enabling interoperable IPv6 connectivity over IEEE Std 802.15.4 TSCH.”(Abstract, page 1)
However, Prakash et al. and Vilajosana et al. fail to explicitly teach a method further comprising: 
determining that the node has no data to transmit; and 
entering a receiving mode at the beginning of the timeslot. 
Thubert et al. teach a method further comprising: 
determining that the node has no data to transmit (Fig.4B @ 84); and 
entering a receiving mode at the beginning of the timeslot.(Fig.2 @ 64) 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the function for identifying different modes of operation for devices in a TSCH network as taught by Thubert et al. and the function for generating and exchanging EB frames as taught by Vilajosana et al. with the parent network of TSCH network as taught by Prakash et al. for the purpose of improving scheduling systems in TSCH network.
Regarding claims 4, 12, and 18, and as applied to claims 1, 9, and 15 above, Prakash et al. teach “a mechanism for prioritized association between child devices and parent devices operating in a time slotted channel hopping IEEE 802.15.4 or IEEE 802.15.4e network.”(Fig(s).1, 2, 5, and 7; Paragraph [0001])
Thubert et al. teach “a network device using timeslot shifting for a lower-priority packet in a time slotted data network.”(Paragraph [0001]) 
However, Prakash et al. and Thubert et al. fail to explicitly teach a method wherein the transmit offset index is a binary value, and 
wherein the transmission priority of the node for the timeslot is a binary value determined based on the transmit offset index and parity of the ASN.
Vilajosana et al. teach a method wherein the transmit offset index is a binary value (Section A.2, page 25), and 
wherein the transmission priority of the node for the timeslot is a binary value determined based on the transmit offset index and parity of the ASN. (read as “Frames generated by the 802.15.4 layer (including EBs) are queued with a priority higher than frames coming from higher layers.”(Section 7.2, page 16; Section A.2, page 25))
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the function for identifying priorities and different modes of operation for devices in a TSCH network as taught by Thubert et al. and the function for generating and exchanging EB frames as taught by Vilajosana et al. with the parent network of TSCH network as taught by Prakash et al. for the purpose of improving scheduling systems in TSCH network.
Regarding claims 5 and 13, and as applied to claims 1 and 9 above, Prakash et al. teach “a mechanism for prioritized association between child devices and parent devices operating in a time slotted channel hopping IEEE 802.15.4 or IEEE 802.15.4e network.”(Fig(s).1, 2, 5, and 7; Paragraph [0001])
Vilajosana et al. teach “minimal mode uses a collection of protocols with the respective configurations, including the IPv6 Low-Power Wireless Personal Area Network (6LoWPAN) framework, enabling interoperable IPv6 connectivity over IEEE Std 802.15.4 TSCH.”(Abstract, page 1)
However, Prakash et al. and Vilajosana et al. fail to explicitly teach a method wherein transmitting data in the transmission mode comprises:
performing a clear channel assessment (CCA) to detect ongoing transmission on the TSCH network; and 
responsive to determining that no ongoing transmission is detected on the TSCH network, 
transmitting packets of the data via the TSCH network.  
Thubert et al. teach a method wherein transmitting data in the transmission mode comprises:
performing a clear channel assessment (CCA) to detect ongoing transmission on the TSCH network (Fig.5D @ 86); and 
responsive to determining that no ongoing transmission is detected on the TSCH network (Fig.5D @ 90), 
transmitting packets of the data via the TSCH network. (Fig.5D @ 60’)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the function for identifying different modes of operation for devices in a TSCH network as taught by Thubert et al. and the function for generating and exchanging EB frames as taught by Vilajosana et al. with the parent network of TSCH network as taught by Prakash et al. for the purpose of improving scheduling systems in TSCH network.
Regarding claim 6, and as applied to claim 5 above, Prakash et al. teach “a mechanism for prioritized association between child devices and parent devices operating in a time slotted channel hopping IEEE 802.15.4 or IEEE 802.15.4e network.”(Fig(s).1, 2, 5, and 7; Paragraph [0001])
Vilajosana et al. teach “minimal mode uses a collection of protocols with the respective configurations, including the IPv6 Low-Power Wireless Personal Area Network (6LoWPAN) framework, enabling interoperable IPv6 connectivity over IEEE Std 802.15.4 TSCH.”(Abstract, page 1)
However, Prakash et al. and Vilajosana et al. fail to explicitly teach a method wherein 
the LBT mode has a predetermined duration and 
wherein determining whether an incoming communication is detected during the LBT mode comprises determining whether an incoming communication is detected during the predetermined duration of the LBT mode.
Thubert et al. teach a method wherein 
the LBT mode has a predetermined duration (Fig.5A @ 26) and 
wherein determining whether an incoming communication is detected during the LBT mode comprises determining whether an incoming communication is detected during the predetermined duration of the LBT mode. (Fig.4B @ 84)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the function for identifying different modes of operation for devices in a TSCH network as taught by Thubert et al. and the function for generating and exchanging EB frames as taught by Vilajosana et al. with the parent network of TSCH network as taught by Prakash et al. for the purpose of improving scheduling systems in TSCH network.
Regarding claim 7, and as applied to claim 6 above, Prakash et al. teach “a mechanism for prioritized association between child devices and parent devices operating in a time slotted channel hopping IEEE 802.15.4 or IEEE 802.15.4e network.”(Fig(s).1, 2, 5, and 7; Paragraph [0001])
Vilajosana et al. teach “minimal mode uses a collection of protocols with the respective configurations, including the IPv6 Low-Power Wireless Personal Area Network (6LoWPAN) framework, enabling interoperable IPv6 connectivity over IEEE Std 802.15.4 TSCH.”(Abstract, page 1)
However, Prakash et al. and Vilajosana et al. fail to explicitly teach wherein the CCA is performed during a predetermined offset of the transmission mode, and 
wherein the predetermined offset is shorter than the predetermined duration of the LBT mode.
Thubert et al. teach a method wherein the CCA is performed during a predetermined offset of the transmission mode (Fig.5D), and 
wherein the predetermined offset is shorter than the predetermined duration of the LBT mode. (Fig.4B @ 84)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the function for identifying different modes of operation for devices in a TSCH network as taught by Thubert et al. and the function for generating and exchanging EB frames as taught by Vilajosana et al. with the parent network of TSCH network as taught by Prakash et al. for the purpose of improving scheduling systems in TSCH network.
Regarding claims 8 and 14, and as applied to claims 1 and 15 above, Prakash et al., as modified by Vilajosana et al. and Thubert et al., teach a method and node wherein obtaining the transmit offset index comprises receiving an assignment of the transmit offset index from another node in the TSCH network. (Fig.7 @ 710)
Regarding claim 19, and as applied to claim 15 above, Prakash et al. teach “a mechanism for prioritized association between child devices and parent devices operating in a time slotted channel hopping IEEE 802.15.4 or IEEE 802.15.4e network.”(Fig(s).1, 2, 5, and 7; Paragraph [0001]) Also, Prakash et al. teach a system wherein the first node and the second node have a parent-child relationship (Fig(s).1 and 5),
Vilajosana et al. teach “minimal mode uses a collection of protocols with the respective configurations, including the IPv6 Low-Power Wireless Personal Area Network (6LoWPAN) framework, enabling interoperable IPv6 connectivity over IEEE Std 802.15.4 TSCH.”(Abstract, page 1)
However, Prakash et al. and Vilajosana et al. fail to explicitly teach wherein the transmission priority of the first node for the timeslot is opposite to a transmission priority of the second node for the timeslot. 
Thubert et al. teach a method wherein the transmission priority of the first node for the timeslot is opposite to a transmission priority of the second node for the timeslot. (read as “Each network device 12 can identify each of the priorities (e.g., P0, P1, P2, . . . Pn) (i.e., Pi where i=0 to n) based on manual configuration by a network administrator, or by autoconfiguration by the controller device 14 that sends configuration commands to each of the network devices 12 prior to initiation of network traffic according to the schedules 18.”(Paragraph [0030]))
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the function for identifying priorities and different modes of operation for devices in a TSCH network as taught by Thubert et al. and the function for generating and exchanging EB frames as taught by Vilajosana et al. with the parent network of TSCH network as taught by Prakash et al. for the purpose of improving scheduling systems in TSCH network.
Regarding claim 20, and as applied to claim 15 above, Prakash et al. teach “a mechanism for prioritized association between child devices and parent devices operating in a time slotted channel hopping IEEE 802.15.4 or IEEE 802.15.4e network.”(Fig(s).1, 2, 5, and 7; Paragraph [0001]) Also, Prakash et al. teach a system wherein the first node and the second node have a parent-child relationship (Fig(s).1 and 5),
Vilajosana et al. teach “minimal mode uses a collection of protocols with the respective configurations, including the IPv6 Low-Power Wireless Personal Area Network (6LoWPAN) framework, enabling interoperable IPv6 connectivity over IEEE Std 802.15.4 TSCH.”(Abstract, page 1)
However, Prakash et al. and Vilajosana et al. fail to explicitly teach wherein: 
the LBT mode has a predetermined duration; 
the transmission mode has a predetermined offset during which a clear channel assessment (CCA) is performed to detect ongoing transmission on the TSCH network; and 
the predetermined offset is shorter than the predetermined duration of the LBT mode.
Thubert et al. teach a method wherein: 
the LBT mode has a predetermined duration (Fig.5A @ 26); 
the transmission mode has a predetermined offset during which a clear channel assessment (CCA) is performed to detect ongoing transmission on the TSCH network (Fig(s).5A-5D); and 
the predetermined offset is shorter than the predetermined duration of the LBT mode. (Fig.5A)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the function for identifying different modes of operation for devices in a TSCH network as taught by Thubert et al. and the function for generating and exchanging EB frames as taught by Vilajosana et al. with the parent network of TSCH network as taught by Prakash et al. for the purpose of improving scheduling systems in TSCH network.
Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
Jin (U.S. Patent Application Publication # 2018/0035442 A1) teach “scheduling systems for Time Slotted Channel Hopping Medium Access Control (TSCH MAC) and IEEE 802.15.4e networks.”(Paragraph [0001])
	Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
                      P.O. Box 1450
		Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           
Any inquiry concerning this communication or early communications from the Examiner should be directed to Salvador E. Rivas whose telephone number is (571) 270-1784. The examiner can normally be reached on Monday-Friday from 7:00AM to 3:30PM.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Un C. Cho can be reached on (571) 272- 7919. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.
/SALVADOR E RIVAS/Primary Examiner, Art Unit 2413                                                                                                                                                                                                        
May 20, 2022